FILED
                             NOT FOR PUBLICATION                           OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BUDHIJANTO SUKIRDJAN,                            No. 11-70283

               Petitioner,                       Agency No. A096-203-771

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Budhijanto Sukirdjan, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the

petition for review.

      Substantial evidence supports the agency’s finding that Sukirdjan failed to

demonstrate extraordinary circumstances sufficient to excuse the delay in filing his

asylum application. See 8 C.F.R. § 1208.4(a)(5). Accordingly, we deny the

petition as to Sukirdjan’s asylum claim.

      Sukirdjan testified to mistreatment in Indonesia, including harassment,

students throwing rocks at his middle school, jumping off a bus and suffering

minor injuries, and the theft of his brother’s motorcycle. The record does not

compel the conclusion that Sukirdjan’s experiences, even considered cumulatively,

amount to past persecution. See Wakkary, 558 F.3d at 1059-60 (being beaten by

youths, robbed of sandals and pocket money, and accosted by a threatening mob

did not compel a past persecution finding); Hoxha v. Ashcroft, 319 F.3d 1179,

1181-82 (9th Cir. 2003) (harassment, threats, and mistreatment since early

childhood and beating resulting in facial bruises and two broken ribs did not

compel a past persecution finding). Thus, contrary to Sukirdjan’s contention, he is

not entitled to a presumption of future fear. See Nagoulko v. INS, 333 F.3d 1012,

1018 (9th Cir. 2003). Further, substantial evidence supports the agency’s


                                           2                                    11-70283
determination that, even under a disfavored group analysis, Sukirdjan has not

established it is more likely than not he will be persecuted if returned to Indonesia

because he has not demonstrated sufficient individualized risk. See Hoxha, 319

F.3d at 1185; Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of

removal will need to adduce a considerably larger quantum of individualized-risk

evidence”). Accordingly, Sukirdjan’s withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Sukirdjan failed to establish it is more likely than not he will be tortured

by, at the instigation of, or with the consent or acquiescence of a public official or

other person acting in an official capacity in Indonesia. See Wakkary, 558 F.3d at

1067-68.

      We reject Sukirdjan’s arguments that the agency failed to properly evaluate

his claims.

      PETITION FOR REVIEW DENIED.




                                           3                                     11-70283